DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Examiner acknowledges the amendments made to claims 1 and 7-9 and the canceling of claims 6 and 12-15 filed on 08/08/2022.
 Claims 1 and 7-9 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US7588776B2), Alexander (Cytokine Release Syndrome, Journal of Immunotherapy of Cancer, 15-Jun-2018) and Huang (WO2012041256A1).
Hsu’s general disclosure is to a pharmaceutical composition containing a water-soluble
fraction of Graptopetalum and its use in treating a liver disease or condition, such as inflammation, steatosis, and fibrosis (see abstract).
Hsu teaches that an aqueous extract of Graptopetalum paraguyense (see column 4, lines 16-17) can inhibit IL-6 inflammatory cytokine (see figure 6).
Hsu teaches the amount of the Graptopetalum paraguyense extract utilized is at 1 mg/ml (see 0021 and 0023 or Fig’s 5 and 7).
Hsu also teaches “An “effective amount” is an amount of a composition that is capable of producing a medically desirable result as described above in a treated subject” and “The effective amount of a given agent will vary with factors such as the nature of the agent, the route of administration, the size and species of the animal to receive the agent, and the purpose of the administration. The effective amount in each individual case may be determined empirically by a skilled artisan according to the disclosure herein and established methods known in the art” (see 0032).
Hsu does not specifically teach that the method is for inhibiting production of IFN-y and IL-6 caused by CAR T-cell therapy or that the extract can be made by the process of dissolving the Graptopetalum paraguyense powder in methanol, removing the supernatant by centrifugation and adding 30% DMSO to the pellet to resuspend and collecting the suspension. 
Alexander’s general disclosure a comprehensive overview of cytokine release syndrome (see abstract).
Alexander teaches where cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies (see background, page 2). Alexander also teaches “IL-6, IL-10, and interferon (IFN)-Υ are among the core cytokines that are consistently found to be elevated in serum of patients with CRS” and “In patients with CRS who develop a HLH/MAS-like syndrome additional cytokines such as IL-18, IL8, IP10, MCP1, MIG, and MIP1β are also elevated” (see 2nd and 7th paragraphs, page 6).
Huang’s general disclosure is to the use of Graptopetalum sp., Rhodiola sp. or Echeveria sp extracts prepared with DMSO in treating a cancer or fibrosis (see abstract).
Huang teaches “The leaves of Graptopetalum paraguayense (referred to as GP) were ground and lyophilized into powder at -20°C and stored in a moisture buster at 25°C before extraction. First, 1.5 g GP powder was vortexed with 10 ml 100% methanol (MeOH) for 5 minutes and then centrifuged at 1500 g for 5 minutes. After removal of the supernatant, 10 ml H20, 100% acetone, 100% methanol, 100% ethanol, 70% ethanol, 50% ethanol, 100% DMSO and 30% DMSO was added to each pellet to resuspend them for each extract. The suspension was mixed by vortexing for 5 minutes, centrifuged twice at 1500 g for 5 minutes, centrifuged again at 9300 g for 5 minutes, and filtered using a 0.45 μηι filter by laminar flow at room temperature. The 30% DMSO supernatant was either fractionated into four fractions (F1-F4) by a Sephadex LH-20 column or stored at -20°C as a 150 mg/ml stock solution (referred to as 30% DMSO GP extracts).
Pertaining to claims 1 and 7 wherein the cytokines are being reduced to a specific % at a specified amount of hours after administration, the composition containing the same Graptopetalum paraguayense extract and at the same range would inherently have the same activity of being able to reduce the selected proinflammatory cytokines at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. Therefore, the extract in the prior art would have the same activity. Also, these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use Hsu’s invention to inhibit IL-6 cytokine through the administration of an aqueous Graptopetalum paraguyense extract and to utilize the extraction methods from Huang because Huang teaches the same extraction technique as the instant invention. Hsu teaches that aqueous extracts of Graptopetalum paraguyense are known to inhibit IL-6 and Huang’s extraction techniques are also to aqueous Graptopetalum paraguyense extracts. Alexander teaches that IL-6 and IFN-y are cytokines overexpressed during CAR T-cell therapies, thus it would have been obvious to use the combined teachings to inhibit production of IL-6 caused by CAR T-cell therapies and also have the possibly undiscovered added benefit of inhibiting IFN-y.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (20140136763A) and Alexander (Cytokine Release Syndrome, Journal of Immunotherapy of Cancer, 15-Jun-2018).
Ho’s general disclosure is to a composition comprising Rhodiola rosea for anti-stress through the inhibition of interferon-gamma, CGRP, substance P and histamine secretion (see abstract).
Ho teaches a composition comprising Rhodiola rosea extract (see abstract) and teaches where Rhodiola rosea extract can inhibit interferon-gamma (see abstract and 0010) and teaches the “administration method may be administered once a day or may be administered several times and where the extract may be contained in a suitable effective amount to achieve a desired purpose” (see 0010). The administration of the composition comprising Rhodiola rosea extract would be to a subject in need of reducing either interferon-gamma, CGRP, substance P, and/or histamine secretion as disclosed.
Ho also teaches the extraction solvents as purified water and other polar solvents (see page 5) which would be the same solvent used in the instant invention and teaches dissolving and filtering the extract (see example 1 and page 5, para. 7).
Ho also teaches that the Rhodiola rosea extract at a concentration of 0.2 mg/ml was effectively used in reducing histamine release by more than 50% (see table 4 and example 4, page 7) and that at the same concentration 43.7% inhibition of IFN- gamma (see table 5 and example 5, page 7).
Ho does not specifically teach that the method is for inhibiting production of IFN-y and IL-6 caused by CAR T-cell therapy.
Alexander’s general disclosure a comprehensive overview of cytokine release syndrome (see abstract).
Alexander teaches where cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies (see background, page 2). Alexander also teaches “IL-6, IL-10, and interferon (IFN)-Υ are among the core cytokines that are consistently found to be elevated in serum of patients with CRS” and “In patients with CRS who develop a HLH/MAS-like syndrome additional cytokines such as IL-18, IL8, IP10, MCP1, MIG, and MIP1β are also elevated” (see 2nd and 7th paragraphs, page 6).
Pertaining to claims 8 and 9 wherein the cytokines are being reduced to a specific % at a specified amount of hours after administration, the composition containing the same Rhodiola rosea extract and at the same range would inherently have the same activity of being able to reduce the selected proinflammatory cytokines at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. Therefore, the extract in the prior art would have the same activity. Also, these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to administer Ho’s invention during or after CAR T-cell therapy to inhibit IFN-y because the water extract of Rhodiola rosea of Ho’s invention is known to inhibit cytokines that are upregulated during CAR T-cell therapy such as IFN-y. Ho already teaches the same extract and at the same range and so the extract would also inhibit IL-6 as claimed by the applicant. The content of IFN-y and IL-6 would also be reduced to the instantly claimed amount because the extracts are the exact same.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. The applicant argues that the extracts of the instant invention differs from the prior art because they are extracted with different solvents. The applicant argues that Hsu teaches a water extract, however Hsu teaches that water-soluble extracts (see 0027 and 0028) are known for inhibiting the inflammatory reactions and IL-6. The office brings in additional references to teach the same extraction techniques as the instant applicant (see Huang above).
The applicant argues that both IFN-y and IL-6 are not taught to be inhibited at the same time by the administration of Rhodiola rosea extract in the prior art. The art already recognizes that IFN-y is a cytokine which is upregulated during CAR T-cell therapies and that IFN-y is inhibited with the administration of Rhodiola rosea extract, thus it would have been obvious to use the extract in inhibiting IFN-y during or after CAR T-cell therapies. Since the extracts are the same, the patient would have had both inflammatory cytokines inhibited as claimed by the applicant when administered the composition. The prior art does not need to teach the same reasons for administration if there is reason to administer the same extract to the same patient population.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655